Citation Nr: 1234871	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a refund check under the Veterans' Educational Assistance Program (VEAP) in the amount of $824.17 may be reissued. 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

A refund check in the amount of $824.17 was sent to the Veteran on January 8, 1992 due to disenrollment in VEAP.


CONCLUSION OF LAW

A VEAP refund check in the amount of $824.17 may not be reissued.  38 U.S.C. §§ 3221, 3222, 3.223 (West 2002); 38 C.F.R. §§ 21.5040, 21.5052, 21.5064 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, because the issue before the Board does not involve a claim for benefits but rather a question of fact as to whether the Veteran received a refund check in 1992, the Board finds that the VCAA does not apply.  See id.; see also VAOPGCPREC 5-2004 (July 23, 2004) (holding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

II. Analysis

The Veteran requests that a refund check in the amount of $824.17, which was sent to him in January 1992 after he disenrolled in VEAP, be reissued.  For the following reasons, the Board finds that reissuance of this check is not warranted.

The Veteran was enrolled in the Post-Vietnam Era Veterans' Educational Assistance Program under Chapter 32, Title 38 of the United States Code.  See 38 U.S.C. § 3201 et seq. (West 2002); 38 C.F.R. § 21.5001 et seq. (2011).  According to his education record, he used VEAP benefits for the periods between July 20, 1987 to January 13, 1989, and from August 28, 1989 to December 22, 1989.  The Veteran's delimiting date for these benefits (i.e., the date these benefits expired), was November 10, 1996, ten years after he separated from active service.  See 38 U.S.C.A. § 3232 (West 2002); 38 C.F.R. § 21.5041 (2011).  According to a record titled "Chapter 32 Participant Contribution History," he terminated enrollment on January 8, 1992.  The stated reason was "vocation," suggesting he had found employment.  This record reflects that his unapplied contributions totaled $824.17, and contains the statement "check returned no."  There is no indication that the Veteran subsequently reenrolled during the remainder of his period of entitlement. 

Under 38 C.F.R. § 21.5064(a) (2011), a disenrolled individual will be refunded all contributions made by him or her to the fund.  The amount of the contributions refunded upon disenrollment shall be limited to the amount of his or her contributions not utilized to receive benefits as of the date of disenrollment, less any outstanding debts resulting from overpayments of educational assistance allowance.  Id.  See also 38 C.F.R. § 21.5052 (2011) (setting forth contribution requirements).  

The Veteran does not dispute the amount of unapplied contributions owed to him.  Rather, according to an April 2009 letter he sent to the RO, he "recently learned" of the $824.17 refund check he was owed and wanted VA to confirm whether this check was in fact sent to him.  He believed that the check may have been sent to a previous address.  If this were the case, he requests that the refund be sent to his current address.  

In an April 2009 letter to the Veteran, the RO informed him that the records indicated that he was issued a refund of his VEAP contributions on January 8, 1992 in the amount of $824.17.  The RO was unable to trace the check as it was now more than five years old and VA has a five-year limit on check tracers.  The Veteran has perfected an appeal of this determination.

The Board finds that the presumption of regularity in the administrative process applies to the question of whether the Veteran was issued a check in the amount of $824.17 on or around January 8, 1992.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  The fact that the Veteran's educational records state that he had unapplied contributions of $824.17, and that a check was not returned indicates that such a check had been sent to the Veteran.  In his June 2009 Notice of Disagreement (NOD), the Veteran expressed some confusion as to the meaning of the check not being returned, stating that VA "acknowledge[d] that this refund check was never returned."  The Board finds it clear that the entry in his contribution record, "check returned no," means that a check sent to the Veteran was not returned to the RO.  In other words, it was not returned by the post office as undeliverable, such as due to it being sent to a wrong address, or by the Veteran himself, which might have been the case if he wished to continue enrollment in VEAP at the time.  By implication, a check must have been mailed to the Veteran in order for it to be determined that the check was never returned to the RO. 

The presumption of regularity in the administrative process can only be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Thus, the onus is on the Veteran to show that he in fact never received the check.  This burden has not been met in the present case.  The Veteran only inquired about the check in April 2009, over seventeen years after it was presumably issued to him in January 1992.  Although the Veteran claims that he only recently learned of his entitlement to the check, this statement is not enough by itself to constitute "clear evidence" that such a check was never mailed to him.  The Board gives more weight to VA's education records showing that he was sent a check in the amount of $824.17 around January 8, 1992 than to the Veteran's mere allegation to the contrary.  See Chemical Foundation, Inc., 272 U.S. at 14-15; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony); Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence of record).  If the Veteran did not receive the check due to a recent move at the time or for any other reason, it was incumbent on him to inform VA in a timely matter.  As the RO informed him, VA is not able to trace checks after five years. 

Unfortunately, the Board is unable to render a disposition favorable to the Veteran in this case.  However, given the records in the file showing that he was in fact sent a check in the amount of $824.17 on or around January 8, 1992, in conjunction with the presumption of regularity in the administrative process discussed above, the Board concludes that reissuance of the check is not warranted.  

As this issue does not involve a claim for benefits but rather a dispute of fact as to whether the Veteran received a refund check of unapplied contributions, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for reissuance of a refund check in the amount of $824.17 under the Veterans' Educational Assistance Program is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


